Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on June 16, 2022. Claims 33-53 are pending in the application. Claims 41-52 have been withdrawn and claims 33-40 and 53 are being examined herein. 
Status of Objections and Rejections
The rejection of claims 37-40 under 35 USC 112(a) as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendment.
The rejection of claims 33-36 under 35 USC 112(b) as being indefinite is maintained and modified as necessitated by applicant’s amendment. 
The rejection of claims 33-36 under 35 USC 102(a)(1) as being anticipated by Azad et al. (US 2012/0196379) is withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112 and 103 are necessitated by the amendments.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(a) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the foreign filing). The disclosure of the invention in the foreign filing application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, IN 2412/CHE/2015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure fails to provide support for limitations as shown in bold: “or a combination of the electrochemically active metal and methylene blue (MB)” (claim 33), “wherein said biological sample is urine or blood “ (claim 36) “said device is disposed in a housing and said housing is a cartridge or a cassette” (claim 36), “c) methylene blue (MB) in combination with one of copper chloride (CuCl2) or a salt of copper (Cu(II))” (claim 37), “urine albumin-binding and creatinine-binding-complex forming, electrochemically active receptors, said receptors are non-enzymatic and non- antibody based metal ligands” (claim 37), “methylene blue in combination with one of Fe+2 ions, Fe+3 ions, Pd+2, or Pt+2 ions” (claim 37), “wherein said biological sample is urine or blood “ (claim 40) “said device is disposed in a housing and said housing is a cartridge or a cassette” (claim 40). 
Accordingly, claims 33-40, 53 are not entitled to the benefit of the prior application. Applicant only has priority for claims 33-40, 53 back to the filing date of PCT/IB16/50311 filed on January 1, 2016.

Claim Objections
Claims 37 are objected to because of the following informalities:  
The recitation “(a) copper chloride (CuCl2)” should be amended to recite “(a) copper (II) chloride (CuCl2)” so that the recitation matches the parenthetical. 
The recitation “(b) a salt of copper (Cu(II))” should be amended to recite “(b) a salt of copper (II) (Cu(II))” so that the recitation matches the parenthetical. 
The recitation “(c) methylene blue (MB) in combination with one of copper chloride (CuCl2) or a salt of copper (Cu(II))” should be amended to recite --"(c) methylene blue (MB) in combination with one of copper (II) chloride (CuCl2) or a salt of copper (II) (Cu(II))” so that the recitation matches the parenthetical. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 33 recites “wherein the electrochemically active metal comprises Fe+2 ions, Fe+3 ions, Pd+2 ions, Pt+2 ions, or a combination thereof.” The specification does not contain support for the electrochemically active metal comprising a combination of Fe+2 ions, Fe+3 ions, Pd+2 ions, Pt+2 ions. The specification at para. [073] discloses a creatinine-binding and electrochemically active metal, preferably iron (Fe+2 and Fe+3), palladium (Pd+2),  platinum (Pt+2) and metal halide ions thereof, preferably chloride and sulphate ions. The specification at para. [0133} discloses a combination of FeCl3-MB based receptor for creatinine detection. Applicant is required to cancel the new matter in reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, the limitation “wherein the device consists of a single two-electrode member”  in line 15 renders the claim indefinite and unclear. Claim 33 previously recites in “[a] device, comprising: (i) a two-electrode member” in lines 1-2. It is unclear as to whether the single two-electrode member in line 15 is the same as the two-electrode member recited in line 2. Additionally, if the members are the same element, it is unclear as to whether the device “comprises” the two-electrode member as recited in lines 1-2 or “consists” of the two-electrode member as recited in line 15. The specification discloses systems with two or three electrodes or more (Figs. 1, 2, 5a). Further clarification is requested. 
Claim 33 recites the limitation "the two-electrode member" in line 16. It is unclear as to whether the recitation is referring to the two-electrode member of line 2 or the single two-electrode member of line 15.
Claims 34-36 are rejected as dependent thereon. 
Claim 34 recites the limitation "said two-electrode member" in line 2.  It is unclear as to whether the recitation is referring to the two-electrode member of claim 33 at line 2 or the single two-electrode member of claim 33 at line 15. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33, 35-37, 39-40, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyland et al. (US 2009/0294304) (hereinafter Hyland ‘304) in view of Hyland et al. (US 2005/0178674) (hereinafter Hyland ‘674).

Regarding claim 33, Hyland ‘304 teaches a device (device, Fig. 1 or Fig. 2, para. [0072], [0085]), comprising: 
a two-electrode member (working electrode 5 and pseudo reference electrode, paras. [0072], [0077]) connected to conductive tracks (electrodes will be connected to electrically conducting tracks, para. [0080]); 
Hyland ‘304 teaches a substrate (Fig. 1, base 1) but is silent with respect to whether the conductive tracks are of the substrate. 
Hyland ‘674 teaches electrochemical cells (abstract) like that of Hyland ‘304 wherein more detail is shown with respect to the conductive tracks. Hyland ‘674 discloses wherein the conductive tracks extends from the electrodes and are disposed on the substrate (Fig. 7, para. [0076]). It would have been obvious to of ordinary skill in the art at the time of filing the invention to modify Hyland ‘304 to include the conductive tracks on the substrate as discloses by Hyland ‘674 because doing so provides the device with a manner to arrange and mate with a measuring instrument (para. [0076], Hyland ‘674).

Hyland ‘304 teaches (ii) a receptor disposed to be in chemical contact with said two-electrode member (the material comprising a transition metal salt is typically contained within the receptacle, as depicted at 7 in FIG. 1, on introduction of the sample into the receptacle the dried material is resuspended forming a liquid and being in contact with the working electrode and pseudo reference electrode, para. [0081]),
The limitation “to be in chemical contact with said two-electrode member and with a creatinine bioanalyte of a biological sample” is a recitation of intended use. The limitation “wherein the device is electrochemically active and creatinine-binding” is a functional recitation. The limitation “creatinine bioanalyte of a biological sample” is with respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. An intended use/functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Hyland ‘304  is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Hyland ‘304 discloses at para. [0081] that on introduction of the sample into the receptacle the dried material is resuspended forming a liquid and being in contact with the working electrode and pseudo reference electrode.
Hyland ‘304 teaches said receptor comprises an electrochemically active metal (the material comprising a transition metal salt is typically contained within the receptacle, as depicted at 7 in FIG. 1, para. [0081], A voltage is then applied across the cell which causes electrochemical reaction of any free transition metal salt present in the sample/composition mixture, para. [0045]) 
Hyland ’304 teaches in the examples wherein the transition metal salt may be cobalt (II) chloride (para. [0048]) and therefore fails to explicitly teach wherein the electrochemically active metal comprises Fe+2 ions, Fe+3 ions, Pd+2 ions, Pt+2 ions, or a combination thereof.
However, Hyland ’304 teaches that examples of suitable transition metal salts include manganese, iron, cobalt, copper, and nickel salts (para. [0047. [0061]). Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have chosen wherein the electrochemically active metal comprises an iron chloride salt (Fe+2 or Fe+3) from the finite number of identified transition metal salts as identified by Hyland ‘304 in order to achieve the desired purpose of detecting the presence of ischemia with a reasonable expectation of success. Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Hyland ‘304, a person of ordinary skill in the art would accordingly have recognized the suitability substituting the cobalt of the cobalt (II) chloride with iron as the transition metal with a reasonable expectation of success.
Hyland ‘304 teaches the device consists of a single two-electrode member (working electrode 5 and pseudo reference electrode, paras. [0072], [0077]), 
wherein the two-electrode member consists of a working electrode and a counter electrode (working electrode 5 and pseudo reference electrode, paras. [0072], [0077]; Examiner notes that with respect to the counter electrode, the term “counter" does not further define the actual structure of the electrode. Moreover, one of ordinary skill in the art would be well aware that in a two-electrode electrochemical sensor (as Hyland ‘304 is drawn to) the second electrode of that two-electrode cell can be referred to as either a counter or reference electrode because it is providing both functions for the two-electrode sensor).

Regarding claim 35, Modified Hyland ‘304 teaches that the composition is an iron chloride but does not explicitly disclose whether the composition is iron (III) chloride or iron (II) chloride and therefore fails to teach the electrochemically active metal consists of Fe+3 ions.  Given that chloride salts of iron are either iron (III) chloride (iron in the +3 oxidation state) or iron (II) chloride (iron in its +2 oxidation state), it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have chosen wherein the electrochemically active metal consists Fe+3 from the finite number of chloride salts of iron in order to achieve the desired purpose of detecting the presence of ischemia with a reasonable expectation of success.

Regarding claim 36, the limitation “wherein said biological sample is urine or blood” is respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.
The limitation “said device is disposed in a housing and said housing is a cartridge or a cassette” is an intended use of the device. The device is the subject of the preamble of the claim and therefore the housing is not an element of the device. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Hyland ‘304 is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Hyland ‘304 teaches that the device can be in the form of a test strip (para. [0084], Fig. 2),


Regarding claim 37, Hyland ‘304 teaches a device (device, Fig. 1 or Fig. 2, para. [0072], [0085]), comprising: 
(i) a first electrode member, comprising either two or three electrodes (para. [0084], an electrochemical cell may be either a two-electrode or a three-electrode system, Fig. 1 and 2, para. [0071], [0072]), 
wherein said first electrode member is in chemical contact with a receptor (the material comprising a transition metal salt is typically contained within the receptacle, as depicted at 7 in FIG. 1, on introduction of the sample into the receptacle the dried material is resuspended forming a liquid and being in contact with the working electrode and pseudo reference electrode, para. [0081]), 
Hyland teaches wherein the receptor consists of a transition metal salt (The material comprising a transition metal salt may consist of said transition metal salt, or it may comprise additional ingredients, para. [0064]). Hyland ’304 teaches in the examples wherein the transition metal salt may be cobalt (II) chloride (para. [0048]). Hyland ‘304 fails to explicitly teach wherein the transition metal salt is copper chloride (CuCl2) or a copper (II) salt.  However, Hyland ’304 teaches that examples of suitable transition metal salts include manganese, iron, cobalt, copper, and nickel salts (para. [0047]). Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have chosen wherein said receptor is selected from the group consisting of a copper (II) salt including copper (II) chloride from the finite number of identified transition metal salts as identified by Hyland ‘304 in order to achieve the desired purpose of detecting the presence of ischemia with a reasonable expectation of success.
Examiner interprets the teachings of Modified Hyland ‘304 to meet the limitation “wherein said receptor is selected from the group consisting of (a) copper chloride (CuCl2), (b) a salt of copper (Cu(II))…” since Hyland ‘304 teaches wherein the material comprising a transition metal salt may consist of said transition metal salt, or it may comprise additional ingredients, para. [0064].
The limitation designating the receptor as “an electrochemically active urine albumin receptor” is a functional recitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Hyland ‘304  is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.
Hyland ‘304 teaches the devices of the invention may comprise two or more electrochemical cells (para. [0091]). However, Modified Hyland ‘304 that fails to teach (ii) a second electrode member, comprising either two or three electrodes, wherein said second electrode member is in chemical contact with an electrochemically active urine creatinine receptor, said urine creatinine receptor comprising an electrochemically active metal or a combination of an electrochemically active metal and methylene blue (MB), wherein the electrochemically active metal is selected from the group consisting of:
Fe+2 ions, 
Fe+3 ions,
Pd+2 ions, and
Pt+2 ions;
wherein said first and second electrode members are arranged upon a substrate.
	Hyland ’304 teaches in the examples wherein the transition metal salt may be cobalt (II) chloride (para. [0048]) and that examples of suitable transition metal salts include manganese, iron, cobalt, copper, and nickel salts (para. [0047]).
	Hyland ‘674 teaches electrochemical test devices for analyzing samples like blood urine or other biological liquids (abstract, para. [0036]). Hyland ‘674 teaches provides a multi-analyte device which comprises a plurality of micro-electrodes in a single device which enables different types of measurement to be taken for a single sample by using different electro-active substances in the various micro-electrodes (para. [0019]). Each micro-electrode may contain the same or different electro-active substances such that when a sample is inserted into each receptacle, several different tests may be carried out or the same test may be repeated several times in order to detect or eliminate errors in the measurements taken. (para. [0072]). The multi-analyte device will typically comprise a plate or strip 14 which contains one or more micro-electrodes 13a, b, c and d (para. [0072]). 
	Therefore it would have been obvious to one of ordinary skill in the art to modify the device of Hyland ‘304 to be a multi-analyte device including an additional electrode member using different electro-active substances in the various micro-electrodes
as taught by Hyland ‘674 with a reasonable expectation of success of eliminating errors in the measurements. It would have been further obvious to one of ordinary skill in the art for the  additional electrode member cell receptor to comprise an electrochemically active metal consisting of Fe2+ or Fe3+ ions since one having ordinary skill in the art at the effective filing date of the invention would have chosen wherein the electrochemically active metal comprises an iron chloride salt (Fe+2 or Fe+3) from the finite number of identified transition metal salts as identified by Hyland ‘304 in order to achieve the desired purpose of detecting the presence of ischemia with a reasonable expectation of success.
The limitation designating the receptor as “an electrochemically active urine creatinine receptor” is a functional recitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Hyland ‘304  is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.

Regarding claim 39, Modified Hyland ‘304 teaches the first electrode member comprises three electrodes, and the second electrode member comprises three electrodes (A three-electrode system comprises a working electrode, a pseudo reference electrode and a separate counter electrode, para. [0071]).
Regarding claim 40, the limitation “wherein said biological sample is urine or blood” is respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.
The limitation “said device is disposed in a housing and said housing is a cartridge or a cassette” is an intended use of the device. The device is the subject of the preamble of the claim and therefore the housing is not an element of the device. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Hyland ‘304 is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Hyland ‘304 teaches that the device can be in the form of a test strip (para. [0084], Fig. 2),


Regarding claim 53, Modified Hyland ‘304 teaches that the composition is an iron chloride but does not explicitly disclose whether the composition is iron (III) chloride or iron (II) chloride and therefore fails to teach the electrochemically active metal consists of Fe+3 ions.  Given that chloride salts of iron are either iron (III) chloride (iron in the +3 oxidation state) or iron (II) chloride (iron in its +2 oxidation state), it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have chosen wherein the electrochemically active metal consists Fe+3 from the finite number of chloride salts of iron in order to achieve the desired purpose of detecting the presence of ischemia with a reasonable expectation of success.



Claim 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyland et al. (US 2009/0294304) (hereinafter Hyland ‘304) in view of Hyland et al. (US 2005/0178674) (hereinafter Hyland ‘674) as applied to claims 33 and 37 above, respectively, and further in view of Yon-Hin et al. (US 2005/0287035).

Regarding claim 34, Hyland ‘304 teaches the material comprising a transition metal salt is typically contained within the receptacle, as depicted at 7 in FIG. 1 and 2 at para. [0081]. Hyland ‘304 teaches the device may be in the form of test strip as shown in Fig. 2 and that measurements are typically carried out on bodily fluids, for example whole blood or blood components, for example serum or plasma (para. [0065]). Hyland ‘304 fails to teach said receptor is embedded in a membrane disposed on said two-electrode member.  
Yon-Hin teaches a test strip for testing small volumes in which a layer of mesh or membrane material is provided, in which a small volume of liquid to be tested can be distributed and provide contact between an active electrode and counter electrode on a support, and wherein an analyte-specific reagent is coated on the mesh or material or one of the electrodes and that the reagent may include salts and the composition undergoes at least partial dissolution when contacted by the fluid sample (abstract, paras. [0038], [0040]). Yoo-Hin discloses variations in sample viscosity and thus sample surface tension characteristics result in variations of the fill time and leads to imprecision in the analytical result, since the time over which the sample is exposed to the analyte-specific reagent is subject to variation (para. [0007]). Yoo-Hin discloses that a reagent is applied precisely onto a target area, or covers a target area, on a woven material such as polyester or nylon or other porous membrane provides rapid solubilisation of the reagents in the presence of the sample (para. [0057]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arrangement of the Hyland ‘304 device to include an arrangement wherein the receptor is embedded in a membrane disposed on said two-electrode member as taught by Yon-Hin because doing so would increase accuracy by solubizing the reagents rapidly. Additionally it would be obvious to a person of ordinary skill in the art at the time of the invention to use reagent membrane of Yon-Hin for the test strip of Hyland ‘304 because it was known at the time of the invention that reagent membrane can also be used to facilitate electrochemical detection of a biological analyte and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

Regarding claim 38, Hyland ‘304 teaches the material comprising a transition metal salt is typically contained within the receptacle, as depicted at 7 in FIG. 1 and 2 at para. [0081]. Hyland ‘304 teaches the device may be in the form of test strip as shown in Fig. 2 and that measurements are typically carried out on bodily fluids, for example whole blood or blood components, for example serum or plasma (para. [0065]). Hyland ‘304 fails to teach said urine albumin receptor is embedded in a membrane disposed on said first electrode member, and said urine creatinine receptor is embedded in a membrane disposed on said second electrode member.
Yon-Hin teaches a test strip for testing small volumes in which a layer of mesh or membrane material is provided, in which a small volume of liquid to be tested can be distributed and provide contact between an active electrode and counter electrode on a support, and wherein an analyte-specific reagent is coated on the mesh or material or one of the electrodes and that the reagent may include salts and the composition undergoes at least partial dissolution when contacted by the fluid sample (abstract, paras. [0038], [0040]). Yoo-Hin discloses variations in sample viscosity and thus sample surface tension characteristics result in variations of the fill time and leads to imprecision in the analytical result, since the time over which the sample is exposed to the analyte-specific reagent is subject to variation (para. [0007]). Yoo-Hin discloses that a reagent is applied precisely onto a target area, or covers a target area, on a woven material such as polyester or nylon or other porous membrane provides rapid solubilisation of the reagents in the presence of the sample (para. [0057]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arrangement of the Hyland ‘304 device to include an arrangement wherein the receptors are embedded in a membrane disposed on said electrode members as taught by Yon-Hin because doing so would increase accuracy by solubizing the reagents rapidly. Additionally, it would be obvious to a person of ordinary skill in the art at the time of the invention to use reagent membrane of Yon-Hin for the test strip of Hyland ‘304 because it was known at the time of the invention that reagent membrane can also be used to facilitate electrochemical detection of a biological analyte and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).



Response to Arguments
In the arguments presented on page 9 of the amendment, the applicant argues that in response to claims 33-36 rejected as indenfinite that applicants have amended the claims to specify that a two-electrode member (working electrode and a counter electrode) are present and that a single two-electrode pair is present in the device. Examiner respectfully disagrees. The claim remains indefinite. It is unclear as to whether the single two-electrode member in line 15 is the same as the two-electrode member recited in line 2. Additionally, if the members are the same element, it is unclear as to whether the device “comprises” the two-electrode member as recited in lines 1-2 or “consists” of the two-electrode member as recited in line 15. The specification discloses systems with two or three electrodes or more (Figs. 1, 2, 5a). Further clarification is requested. 
Applicant’s other arguments with respect to claim(s) 33-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699